Name: COMMISSION REGULATION (EC) No 449/96 of 12 March 1996 on the transport for the free supply to Armenia and Azerbaijan of fruit juice, fruit jams and common wheat flour
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 No L 62/4 EN Official Journal of the European Communities 13 . 3 . 96 COMMISSION REGULATION (EC) No 449/96 of 12 March 1996 on the transport for the free supply to Armenia and Azerbaijan of fruit juice, fruit jams and common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products provided for by Regulation (EC) No 1975/95; whereas it is appropriate to open a tendering procedure for the supply of 2 000 tonnes of fruit juice , 1 000 tonnes of fruit jams and 800 tonnes of common wheat flour intended for Armenia and Azerbaijan; Whereas, in view of the present difficulties in these republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committee, is responsible for informing himself from the manufac ­ turers of the products, on the technical details of the materials employed and their stowage possibilities, parti ­ cularly for stacking. The flour will be packed in jute/ polypropylene sacks of 50 kilograms (net) per sack . The coordinates of the manufacturers are available at the address referred to in Article 2 ( 1 ) of this Regulation (fax: (32 2) 29 66 446) 3 . The products will be made available for loading, free on board, stowed on the ship , for a maximum period of five days from the dates indicated in the following manner:  500 tonnes (net) of fruit juice made available in the port of Ravenna with effect from 10 April 1996,  1 500 tonnes (net) of fruit juice made available in the port of Ravenna with effect from 20 April 1996,  500 tonnes (net) of fruit jams made available in the port of Ravenna with effect from 10 April 1996,  800 tonnes (net) of common wheat flour made avai ­ lable in a Mediterranean port with effect from 10 April 1996,  500 tonnes (net) of fruit jams made available in the port of Ravenna with effect from 20 April 1996 . After the expiry of five days following the dates mentioned above, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover all the costs (waiting, insu ­ rance, security, guarantees, etc .) referred to in Article 6 ( 1 ) (e) (4) of Regulation (EC) No 2009/95. HAS ADOPTED THIS REGULATION: Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be submitted to the following address : European Commission EAGGF-Guarantee section Division VI/G.2 (Office 10/05 or 10/08) Rue de la Loi 130 B-1049 Brussels . Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 2 000 tonnes (net) of fruit juice, 1 000 tonnes (net) of fruit jams and 800 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to one lot. 2 . The supply costs shall relate to the takeover at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. For the fruit juice and fruit jams a description of the packaging of the products can be found in Annex I of Commission Regulation (EC) No 228/96 (3). The tenderer The closing date for the lodgement of tenders shall be 21 March 1996 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 21 March, a second closing date for the lodgement of offers shall be 27 March 1996 at 12 noon (Brussels time). (') OJ No L 191 , 12. 8 . 1995, p . 2 . (2) OJ No L 196, 19 . 8 . 1995, p . 4 . P) OJ No L 30 , 8 . 2. 1996, p. 18 . 13 . 3 . 96 EN Official Journal of the European Communities No L 62/5 be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex IV and, where applicable, Annex IV (a). Article 4 For the payment provided for in Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, on completion of that operation , a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the product or his representative, in accordance with the model in Annex III . 2. The offer shall relate to the supply of the total of the quantities of the lot referred to in Article 1 (3) Tenderers, where appropriate, shall take account of the unloading and transit prices referred to in Annex V. For the fruit juice and fruit jams, an additional offer providing, for the provision of containers at the manufac ­ turers' premises and their transport is also sought (2 000 tonnes of fruit juice available at Castiglione delle Stiviere and 1 000 tonnes of jam at Pievesistina). 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne net of product. 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 350 per tonne net of product. Article 3 The takeover certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1996. For the Commission Franz FISCHLER Member of the Commission No L 62/6 lENi Official Journal of the European Communities 13 . 3 . 96 ANNEX I Lot  500 tonnes (net) of apple juice  500 tonnes (net) of orange juice  500 tonnes (net) of concentrated apple juice  500 tonnes (net) of concentrated orange juice  1 000 tonnes (net) of fruit jams  800 tonnes (net) of common wheat flour AZERBAIJAN: 50 % of each quantity of fruit juice and fruit jams plus 800 tonnes of common wheat flour Delivery stage: Beiuk-Kesik via the ports of Poti or Batumi (goods not unloaded) Final delivery date at the port: 29 April 1996 for the quantities available on 10 April 1996 and 9 May 1996 for the other quantities ARMENIA: 50 % of each quantity of fruit juice and fruit jams Delivery stage: Airum via the ports of Poti or Batumi (goods not unloaded) Final delivery date at the port: 29 April 1996 for the quantities available on 10 April 1996 and 9 May 1996 for the other quantities The choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays. 13 . 3 . 96 I EN I Official Journal of the European Communities No L 62/7 ANNEX II (a) Place of takeover in Armenia: 1 . Airum  Goods not unloaded The quantitative and qualitative controls will be carried out at the time of sealing the railwagons at Poti or Batumi . The takeover certficiate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2 . Authority entitled to deliver the take over certificate: Ministry of Agriculture and Food 375010 Yerevan Dom Pravitelstva Ploschad Respubliki 1 . (b) Place of takeover in Azerbaijan : 1 . Beiuk-Kesik  Goods not unloaded The quantitative and qualitative controls will be carried out at the time of sealing the railwagons at Poti or Batumi. The takeover certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take over certificate: Fruit juice / jams Azintrade Baku Center Dom Pravitelstva, Floor 1 Tel : (7 89 22) 93 19 80/93 97 13 Flour Gossudarstvenaya Companija Chleboproductov 370033 Baku Ul . Usif Zaade No 13 Mr F. R. Mamedov  President Tel : (7 89 22) 66 74 51 /66 38 20 . No L 62/8 f~EN Official Journal of the European Communities 13 . 3 . 96 ANNEX III Regulation (EC) No 449/96 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Total quantity in tonnes (net): (gross): No of pallets/sacks : Place and date of takeover: Name of boat: Name and address of the transport company: Name and address of the monitoring agency: Name and signature of its on-the-spot representative: Observations or remarks : Signature and stamp of the producer 13 . 3 . 96 I EN I Official Journal of the European Communities No L 62/9 ANNEX IV Regulation (EC) No 449/96 TAKEOVER CERTIFICATE AT THE PORT OF POTI/BATUMI I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Total quantity in tonnes (net): (gross): No of pallets/sacks : Place and date of takeover: Name of boat: Name and address of the transport company: Name and address of the monitoring agency: Name and signature of its on-the-spot representative : Observations or remarks: Signature and stamp of the Georgian authorities Signature and stamp of the authorities No L 62/ 10 rENl Official Journal of the European Communities 13 . 3 . 96 ANNEX IV (a) Regulation (EC) No 449/96 Train No TAKEOVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over: Type of product: Place and date of takeover: Wagon No Seal No Quantity(net weight) No of packets Date frontier crossed Quantities ('), signature and remarks 1 2 ..........I 3 .........! .! 4 5 l .\ 6 7 .\ 8 9 10 .........! (') To be completed only for the wagons which have been the subject of a check, inserting the weight found . Name and address of the transport company: Name and address of the monitoring agency: Observations and remarks : Representative of monitonng agency Name, signature and stamp Name, signature and stamp of the beneficiary 13 . 3 . 96 EN Official Journal of the European Communities No L 62/11 ANNEX V Transit prices on Georgian territory AZERBAIJAN (in US dollars) Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain 15,1 16,5 120  grab  vacuvator 4 5,5 General cargo in covered wagons 6 15,1 16,5 120 Thermos wagons 7 30,8 33,8 120 ARMENIA (in US dollars) Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain 15 17 120  grab  vacuvator 4 5,5 General cargo in covered wagons 6 15 17 120 Thermos wagons 7 31 35 120 GEORGIA (in US dollars) Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) 3 3,5 5